Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,2, 4-10, 12-17, 19 and 20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10 and 15 are rejected under 35 USC 112 second paragraph as bellow:
As to claim 2, line 2; claim 10, line 1, the limitation “an operating system” is amended as “the operating system”. As to claim 8, lines 2-6; claim 15, line 3-6, the limitation “an memory”  is amended as “the memory”.


		Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, 4-10, 12-17, 19 and 20 are directed to method/system of blocking path detection. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The claim1 is directed to a process, i.e., a series of steps or acts, for providing a performance guaranty. A process is one of the statutory categories of invention. The claim1 recites the steps of executing, in a mobile device, a root process of an application to an initial point according to patterns of prior executions of the application; forking, by an operating system (OS) in the mobile device, the root process of the application into multiple processes; starting the application in the mobile device upon receiving the request to start the application, and by using at least one of the multiple processes according to the request to start the application; receiving a request to end the application from the user of the mobile device; at least partially ending the application upon receiving the request to end the application; and continuing to run the root process of the application upon receiving the request to end the application. Thus, the claim 1 recites a mental process. Thus, the claim is directed to an abstract idea.
The claim1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1, for example, recites executing, in a mobile device, a root process of an application to an initial point according to patterns of prior executions of the application; forking, by an operating system (OS) in the mobile device, the root process of the application into multiple processes; starting the application in the mobile device upon receiving the request to start the application, and by using at least one of the multiple processes according to the request to start the application; receiving a request to end the application from the user of the mobile device; at least partially ending the application upon receiving the request to end the application; and continuing to run the root process of the application upon receiving the request to end the application. Thus, the claim 1 recites a mental process in which these steps of being practical perform in mind and the additional elements do not amount significantly more than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.
Dependent claims 2, 4-10, 12-17 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Segger (US 2007/0226702 A1) in view of Gonzalez (US 8,001,266 B1).
As to claims 1, 20 and 19, Segger teaches a method, comprising:
 executing, in a mobile device, a  process of an application to an initial point according to patterns of prior executions of the application (the program (the program is a sequence of steps to be tested)to be tested is initially executed until the processor comes across the memory location #008030f8h where there is a stop instruction, in this case arbitrarily designated as BRKPOINT,  non-rewritable memory ROM Non-volatile rewritable memory Flash ROM Program break point Breakpoint Program break point triggered by an Software breakpoint instruction or by a bit pattern on the data bus Program break point triggered by Hardware breakpoint monitoring the program pointers of a processor Rewrite cycle Rewrite cycle Program execution Run, paragraphs [55]-[64]); 
receiving a request to start the application from a user of the mobile device (portable communications terminal such as a mobile telephone, the communications unit 20 is a reproduction device for reproducing video information, audio information) (The debug unit receives a command for setting a program breakpoint from a generic test environment. This command is acknowledged by the debug unit but is not initially transferred by the electronic unit into the target system. Only when all program breakpoints have been notified and this is the case if a program execution command (run) or a single-step command (single-step instruction) has been issued to the electronic unit, paragraphs [36]-[448]).
Gonzalez does not teach forking, by an operating system (OS) in the mobile device; the root process of the application into multiple processes; starting the application in the mobile device upon receiving the request to start the application; and by using at least one of the multiple processes according to the request to start the application;  receiving a request to end the application from the user of the mobile device; at least partially ending the application upon receiving the request to end the application; continuing to run the root process of the application upon receiving the request to end the application. However, Gonzalez teaches forking, by an operating system (OS) in the mobile device (an operating system such as Vista Linux can be booted as well. Booting the Linux operating system is similar to the steps … the Linux kernel then mounts a file system from a file server such as a NFS server, col. 17, lines 56-67), the root process of the application into multiple processes (the root processing element then executes the boot code for the root processing element created by the package compiler. In some embodiments, the boot code includes the following six steps. In step 1408, the root processing element initializes its own network interface MMU and routing tables. In step 1410, the root processing element initializes its processing element number register. In step 1412, the root processing element initializes the UART. In step 1414, the root processing element unpacks the program image and loads the program image into the DDR memory, col. 18, lines 52-62).
starting the application in the mobile device upon receiving the request to start the application (The root processing element transmits a boot message to indicate to the non-root processors to boot and how to boot, col. 18, lines 23-67);
and by using at least one of the multiple processes according to the request to start the application (the root processing element initializes its own network interface MMU and routing tables. In step 1410, the root processing element initializes its processing element number register. In step 1412, the root processing element initializes the UART… After the boot code executes, the root processing element waits for boot complete messages from all non-root processing elements, col. 18, line 56 – col. 19, line 23);
receiving a request to end the application from the user of the mobile device (a user may through a console and UART enter boot loader commands to peek or poke memory, peripheral registers, or any other component in the system, col. 17, lines 56-62. It is obvious, user can enter the end request through a console and UART; If boot complete messages have been received from all non-root processing elements, col. 19, lines 8-32);
at least partially ending the application upon receiving the request to end the application (after the boot code executes, the root processing element waits for boot complete messages from all non-root processing elements in step 1420. If boot complete messages have not been received from all non-root processing elements, col. lines 8-32); and
continuing to run the root process of the application upon receiving the request to end the
application (the root processing element transmits a "go ahead" or proceed message to all processing elements to proceed executing the user_main() routine, which is the entry point for the user application. In step 1424, the root processing element jumps to user_main( ) FIG. 14 ends, col. 19 lines 8-32).
It would have been obvious to one of ordinary skill in the art before effective filing date of claim invention to incorporate teaching of forking, by an operating system (OS) in the mobile device; the root process of the application into multiple processes; starting the application in the mobile device upon receiving the request to start the application; and by using at least one of the multiple processes according to the request to start the application;  receiving a request to end the application from the user of the mobile device; at least partially ending the application upon receiving the request to end the application; continuing to run the root process of the application upon receiving the request to end the application as taught by Gonzalez into Segger to allow optimum performance of the application is achieved or until the designer of the application is satisfied with the performance.
As to claim 4, Gonzalez teaches at least some of the multiple processes are different from the root process (the root processing element then executes the boot code for the root processing element created by the package compiler. In some embodiments, the boot code includes the following six steps. In step 1408, the root processing element initializes its own network interface MMU and routing tables. In step 1410, the root processing element initializes its processing element number register. In step 1412, the root processing element initializes the UART. In step 1414, the root processing element unpacks the program image and loads the program image into the DDR memory, col. 18, lines 52-62).
As to claim 10, Gonzalez teaches an operating system (OS) in the mobile device forks a root process for the OS (the root processing element then executes the boot code for the root processing element created by the package compiler. In some embodiments, the boot code includes the following six steps. In step 1408, the root processing element initializes its own network interface MMU and routing tables. In step 1410, the root processing element initializes its processing element number register. In step 1412, the root processing element initializes the UART. In step 1414, the root processing element unpacks the program image and loads the program image into the DDR memory, col. 18, lines 52-62)executing predicted initial writes for the application to customize the executing of the root process of the application (the root processing element then executes the boot code for the root processing element created by the package compiler. In some embodiments, the boot code includes the following six steps. In step 1408, the root processing element initializes its own network interface MMU and routing tables. In step 1410, the root processing element initializes its processing element number register. In step 1412, the root processing element initializes the UART. In step 1414, the root processing element unpacks the program image and loads the program image into the DDR memory, col. 18, lines 52-62).


As to claim 16, Gonzalez teaches receiving a request to end the application from the user of the mobile device (a user may through a console and UART enter boot loader commands to peek or poke memory, peripheral registers, or any other component in the system, col. 17, lines 56-62. It is obvious, user can enter the end request through a console and UART; If boot complete messages have been received from all non-root processing elements, col. lines 8-32); at least partially ending the application and the root process of the application (after the boot code executes, the root processing element waits for boot complete messages from all non-root processing elements in step 1420. If boot complete messages have not been received from all non-root processing elements, col. lines 8-32).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Segger (US 2007/0226702 A1) in view of Gonzalez (US 8,001,266 B1) further in view of NAKANO (US 2016/0378583 A1)
As to claim 17, Segger an Gonzales do not teach  the at least partially re-executing of the root process is based on or updated by the patterns of prior executions of the application. However, Nakano teaches the at least partially re-executing of the root process is based on or updated by the patterns of prior executions of the application (the root cause analysis program 222 executes processing for narrowing down root cause events based on the pattern of the alert that has occurred, paragraphs [286]-[287]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claim invention to incorporate teaching of at least partially re-executing of the root process is based on or updated by the patterns of prior executions of the application as taught by Gonzalez into Segger and Gonzales to allows the administrator to determine whether or not to review the set threshold. Further, it is possible to determine of handling and analyzing the generated alert.

Claims 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Segger (US 2007/0226702 A1) in view of Gonzalez (US 8,001,266 B1) further in view of Johnson (US 8,042,109 B2).
As to claim 2, Segger and Gonzalez do not teach at least one of the executing, receiving, or starting is performed by an operating system (OS) in the mobile device. However, Johnson teaches at least one of the executing, receiving, or starting is performed by an operating system (OS) in the mobile device (the at least one processor to run a general-purpose operating system (GPOS) in a first virtual machine (VM) on the platform; a domain specific run-time environment (DSRTE) partitioned into at least two portions, wherein a fir portion comprises non-performance critical processes to run under the GPOS in the first VM, and wherein at least one additional portion comprises at least one performance critical process to run on the platform outside of the first VM running the GPOS; and a privileged root domain, wherein the at least one performance critical process is to run in the privileged root domain, claims 1-4).
It would have been obvious to one of ordinary skill in the art before effective filing date of claim invention to incorporate teaching of executing, receiving, or starting is performed by an operating system (OS) in the mobile device as taught by Johnson  into Segger and Gonzalez to allow continue the service when a communications error occurs. Thus, the user is allowed a greater flexibility.

As  to claim 5, Johnson  teaches the patterns of prior executions of the application are from use of the application on the mobile device by the user and other users so that the root process is customized for use of the application on the mobile device by any user (wherein the at least one performance critical process is to run in the privileged root domain, wherein the privileged root domain comprises a domain specific run-time environment customized to execute the at least one performance critical process, wherein the GPOS comprises a GPOS that is not customized to execute the at least one performance critical process, claims 1-3).

As to claim 6, Johnson  teaches the patterns of prior executions of the application are from use of the application on the mobile device (as a sequential process, some of the operations may in fact be performed in parallel, concurrently, and/or in a distributed environment, and with program code stored locally and/or remotely for access by single or multi-processor machines. In addition, in some embodiments the order of operations may be rearranged without departing from the spirit of the disclosed subject matter, col. 8, lines 62-67) by the user so that the root process is customized for use of the application on the mobile device by the user(wherein the at least one performance critical process is to run in the privileged root domain, wherein the privileged root domain comprises a domain specific run-time environment customized to execute the at least one performance critical process, wherein the GPOS comprises a GPOS that is not customized to execute the at least one performance critical process, claims 1-3).

As to claim 7, Johnson  teaches the patterns of prior executions of the application are from use of the application on the mobile device and at least one other computing device (as a sequential process, some of the operations may in fact be performed in parallel, concurrently, and/or in a distributed environment, and with program code stored locally and/or remotely for access by single or multi-processor machines. In addition, in some embodiments the order of operations may be rearranged without departing from the spirit of the disclosed subject matter, col. 8, lines 62-67) by the user so that the root process is customized for use of the application on the mobile device and the at least one other computing device by the user (wherein the at least one performance critical process is to run in the privileged root domain, wherein the privileged root domain comprises a domain specific run-time environment customized to execute the at least one performance critical process, wherein the GPOS comprises a GPOS that is not customized to execute the at least one performance critical process, claims 1-3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Segger (US 2007/0226702 A1) in view of Gonzalez (US 8,001,266 B1) further in view of Chrabaszcz (6,138,179).
As to claim 8, Segger and Gonzalez do not teach executing the root process of the application comprises moving data in memory before any initial writes to memory for the application, wherein the moved data comprises data related to the patterns of prior executions of the application. However, Chrabaszcs teaches the executing the root process of the application comprises moving data in memory before any initial writes to memory for the application, wherein the moved data comprises data related to the patterns of prior executions of the application (an operating system program… a format module which automatically formats the primary active and extended DOS partitions so as to create a root directory and a file allocation table for each partition; a driver module which automatically copies a specified driver to the primary active DOS partition; a startup module which automatically copies customized CONFIG.SYS and AUTOEXEC.BAT startup files from a first memory device to the primary active DOS partition, col. 4, lines 2-55).
It would have been obvious to one of ordinary skill in the art before effective filing date of claim invention to incorporate teaching of executing the root process of the application comprises moving data in memory before any initial writes to memory for the application, wherein the moved data comprises data related to the patterns of prior executions of the application as taught by Chrabaszcz into Segger and Gonzalez to allow automatically installing the prespecified software program and any additional software that may be required.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Segger (US 2007/0226702 A1) in view Gonzalez (US 8,001,266 B1) further in view of Nuggar (US 2014/0122329 A1).
As to claim 13, Segger and Gonzalez do not teach storing data for the root process of the application in non-volatile random-access memory (NVRAM). However, Nuggar teaches storing data for the root process of the application in non-volatile random-access memory (NVRAM) (the non-volatile memory 39 includes a first active partition 40A-1 storing a current version of application program code 26, a second active partition 40A-2 storing a current version of boot loader and kernel code 41, and a third active partition 40A-3 storing a current version of operating system code 43, which may include root file system code, paragraphs [30]-[36]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claim invention to incorporate teaching of storing data for the root process of the application in non-volatile random-access memory (NVRAM) as taught by Chrabaszcz into Segger and Gonzalez to allow maintaining software applications in a secure computing environment.

As to claim 12, Nuggar teaches storing data for the root process of the application in flash memory (Portable USB flash memory devices that store and run software applications completely within the device itself are a way of providing highly secure control and access to online services in a secure computing environment, without using the network connection of the host computer to which the USB flash memory device is connected, paragraphs [15]-[20]).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Segger (US 2007/0226702 A1) Gonzalez (US 8,001,266B1) further in view of TNuggar (US 2014/0122329 A1) further in view of Goggin (US 2017/0262465 A1).
As to claim 14, Goggin teaches the NVRAM comprises 3D XPoint memory (The internal data storage device 816 may be an internal hard disk drive (HDD), a solid-state drive (SSD), a flash drive, or other non-volatile storage device (e.g., NVRAM, 3D xPoint, or other non-volatile storage technology, paragraphs [55]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claim invention to incorporate teaching of the NVRAM comprises 3D XPoint memory) as taught by Goggin into Seggger, Gonzalez and TNuggar to allow efficiently calculated with enough accuracy. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Segger (US 2007/0226702 A1) in view of Gonzalez (US 8,001,266B1) further in view of Briggs (US 8,402,061 B1).
As to claim 15, Segger and Gonzalez do not teach monitoring usage of the application to determine frequency or recency of reads from and writes to memory for the application; and generating the patterns of prior executions of the application according to the frequency or recency of reads from and writes to memory for the application.
However, Briggs teaches monitoring usage of the application to determine frequency or recency of reads from and writes to memory for the application (monitors and analyzes the patterns of data transactions for the application); and generating the patterns of prior executions of the application according to the frequency or recency of reads from and writes to memory for the application (the directed routing component 130 may make its own determination regarding the routing of the data transactions. In such embodiments, the directed routing component 130 may include an analysis algorithm that monitors and analyzes the patterns of data transactions for the application 114(1). For example, the patterns may include a frequency of the data transactions, size of the data being transacted, duration of the data transactions, time passed since the previous read or write, and/or the like. Thus, the directed routing component 130 may determine a data store with the characteristics that best match the usage demand of each data transaction from the application 114(1), and route each data transaction to the appropriate data store, col.6 lines 55- col. 7, line 15).
It would have been obvious to one of ordinary skill in the art before effective filing date of claim invention to incorporate teaching of monitoring usage of enhance the efficiency of a data transaction that transacts data across an arbitrary pair of data blobs as taught by Briggs into Segger and Gonzalez and TNuggar to allow efficiently calculated with enough accuracy. 

Allowable Subject Matter
Claim9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following claim1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim1 presented to applicant for consideration and the application is allow if other independent claims would amend similar as amended claim 1.
1 (Currently Amended). A method, comprising:
executing, in a mobile device, a root process of an application to an initial point according to patterns of prior executions of the application;
receiving a request to start the application from a user of the mobile device; and
starting the application in the mobile device upon receiving the request to start the application and by using the root process of the application.
forking, by an operating system (OS) in the mobile device, the root process of the
application into multiple processes; and
starting the application in the mobile device upon receiving the request to start the application and by using at least one of the multiple processes according to the request to start the application;
generating the patterns of prior executions of the application according to the frequency or regency of reads from and writes to memory for the application.
 and continuing to run the root process of the application upon receiving the request to end the application.
receiving a request to end the application from the user of the mobile device;
at least partially ending the application upon receiving the request to end the application; and
continuing to run the root process of the application upon receiving the request to end the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAMQUY TRUONG/Primary Examiner, Art Unit 2195